

116 HRES 897 IH: Expressing the sense of the House of Representatives that there should be a direct emergency economic stimulus for individual Americans in response to COVID–19.
U.S. House of Representatives
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 897IN THE HOUSE OF REPRESENTATIVESMarch 12, 2020Ms. Gabbard submitted the following resolution; which was referred to the Committee on Ways and MeansRESOLUTIONExpressing the sense of the House of Representatives that there should be a direct emergency economic stimulus for individual Americans in response to COVID–19.Whereas the COVID–19 has rapidly spread throughout the entire world, creating a widespread outbreak that has been deemed a public health emergency in the United States and has been declared a global pandemic by the World Health Organization;Whereas COVID–19 has created a threat to the American public and the economic stability of our Nation, and American families will require immediate economic relief to survive the short- and long-term effects of the outbreak;Whereas COVID–19 poses an especially high health threat, which has led to numerous safety measures that, by necessity, will keep people away from their daily routines and activities, such as going to work, school, shopping for food and medicine, and other impactful economic activities, triggering an economic slowdown, which will heavily affect many industries;Whereas these necessary safety measures inevitably will economically hurt our working-class and low-income families, many of whom will not be able to go to work because they or their loved ones are infected or quarantined, or because they are caring for an individual affected by closures triggered by the outbreak;Whereas thousands of American families will require direct economic relief that will immediately affect their ability to purchase medicine and other essential goods and services, also enabling them to continue contributing to the economy;Whereas the Federal Government should more readily provide and prioritize direct economic relief for the American people, the majority of which are living paycheck to paycheck, rather than bailing out Wall Street banks and large corporations and industries; andWhereas every individual taxpayer should receive the direct assistance necessary to weather the effects of this global pandemic, and Congress must ensure that individuals most impacted by this crisis will receive economic relief to address their financial needs, including assistance with mortgage payments, student loans, and other debt obligations: Now, therefore, be itThat it is the sense of the House of Representatives that—(1)the Federal Government should create and provide an emergency Universal Basic Payment of $1,000 per month available to all Americans until the Department of Health and Human Services declares that the COVID–19 outbreak no longer presents a public health emergency;(2)the Universal Basic Payment should be a temporary economic stimulus package aimed to empower Americans directly and immediately; and(3)the Payment should be made to every United States citizen above the age of 18 years and should be nontaxable.